Order entered March 7, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01323-CV

               HERBERT HARRIS AND MERENTHIA HARRIS, Appellants

                                                  V.

                                  SRP TRS SUB, LLC, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-04358-B

                                              ORDER
        Before the Court is appellants’ February 12, 2018 motion for an extension of time to file

a brief. Appellants’ brief was due January 17, 2018. Appellants tendered their brief on February

12, 2018. We GRANT the motion and ORDER the brief received on February 12, 2018 filed as

of the date of this order.

        We note, however, the brief fails to comply with the requirements of Texas Rule of

Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. Specifically, the brief does not contain a

table of contents, a clear and concise argument for the contentions made with appropriate

citations to the record and authorities, certificates of service and compliance, or an appendix with

the required items. See id. 9.4(i)(3), 9.5(e)(2),(3), 38.1(b),(i),(k). Further the sections in the brief

titled “statement of the case” and “statement of facts” do not include citations to the record. See
id. 38.1(d),(g). Accordingly, we ORDER appellants to file an amended brief that complies with

the requirements of appellate rule 38.1 no later than March 19, 2018. We caution appellants

that failure to comply may result in the appeal being dismissed without further notice. See TEX.

R. APP. P. 38.8(a)(1), 42.3(b),(c).

       Also before the Court is appellee’s February 12, 2018 motion to dismiss the appeal for

failure to file a brief. We DENY the motion.

                                                   /s/     ADA BROWN
                                                           JUSTICE